Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/18/2022 has been entered.

Election/Restrictions
Applicant’s election with traverse of group I and species of claim 10 in the reply filed on 6/12/2019 is acknowledged. Claims 11-13 and 16-17 are withdrawn for examination because they draw to nonelected invention/species, there being no allowable generic or linking claim. 
Claims 2-3, 5-10, 20-24 and 26-28 are under examination. 

Priority
This application is a 371 of PCT/EP2016/066590 (filed 7/13/2016) which claims foreign application FRANCE 1556791 (filed 07/17/2015). 

New Rejections:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-3, 5-10, 20-24 and 26-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The term "substantially the same as…" in claim 20 is a relative term which renders the claim indefinite.  The term "substantially the same as" is not defined in the specification. Thus the claim is ambiguous because it is not clear that is in the range of “substantially the same”. Respectfully, absent clarification on the part of Applicants’ Specification, one of ordinary skill in the art could not clearly construe the metes and bounds of the claim and would therefore have trouble ascertaining how to avoid infringement of the claimed invention thus leading the claim scope to be indefinite.

Maintenance of Rejections:

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-3, 5-10, 20-24 and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1-14 are determined to be directed to a product of nature. 
Claims 2-3, 5-10, 20-24 and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a product of nature) without significantly more. An analysis with respect to the claims as a whole reveal that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP §2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to thraustochytrid biomass which are natural products. 
Regarding Step 1 (YES) and Step 2A (Prong one, YES), for independent claim 1 (including its dependent claims), the judicial exception (JE) are thraustochytrid biomass with recited protein and fat contents which are all nature products that are not markedly different from their naturally occurring counterparts. The structural characteristics of protein and fat are the same (as their naturally occurring counterparts) regardless of their percentage weight. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the recited composition with claimed weight percentages does not recite any particular application, according these limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes). 
Regarding Step 2B (NO), the recitation of thraustochytrid biomass with specified protein/fat contents does not amount to “significantly more” or acquiring new properties they do not have on their own as nature product. There is no indication in the specification that the claimed biomass/protein/fat have any characteristic (structural, functional, or otherwise) that are different from the naturally occurring products. Furthermore, the different moisture content (for claims 8-10) does not provide new properties that the protein/fat do not have on their own as nature products. Thus the claimed biomass (comprising protein and fat) do not have markedly different characteristics from what occurs in nature. Thus the claims do not amount to significantly more that nature products, therefore is not eligible under 101. Additional limitations are needed to integrates the product of nature and transform the claims to a patent-eligible practical application. 

Response to Argument
Applicant’s arguments filed 3/18/2022 have been fully considered but they are not persuasive.
Applicant argued that the amended claim 20 and new claim 28 drawn to the thraustochytrid biomass not occurs naturally.
It is the examiner’s position that the claims 20 and 28 composition comprising protein and fat, the protein and fat themselves (structure and characteristics, etc.) are not changed by their relative amount/percentage, the composition as a whole has no properties different from the constituent protein and fat. Merely reciting the relative amount/percentage of the protein and fat which are otherwise naturally occurring doesn’t make the composition as a whole markedly different from naturally occurring protein and fat in the naturally occurring thraustochytrid biomass. For example, for claim 20, the fat and protein (structure and content) are the same before or after harvesting (especially for claim 28, “has not undergone treatments that modify its amino acid and fat composition”) as naturally occurring thraustochytrid biomass. There is no limitation in the claims that distinct (in terms of structure characteristics) the thraustochytrid biomass in the livestock feed from naturally occurring thraustochytrid biomass. Therefore the 101 rejection is maintained.

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653